AO 91 (Rev. 02109) Criminal Complaint




               {.1nfl[ed[ Suates Df,s'tric
                                                                            forthe
                                                            'Westem District
                                                                             of New York


                                  United States of America

                                                       v.                                          case No.     le-Mr-     VOA/
                                       ruSTIN CHANNELL
                                                Defendant




                                                               CRIMINAL COMPLAINT

       I, CARLTON TURNER. Task Force Offi.cer with the United States Federal Bureau of Investigation.
the complainant in this case, state that the following is true to the best of my knowledge and belief:


     On and before February 28, 2019 , in the Western District of New York, the defendant JUSTIN
CIIANNELL, violated Title 18 U.S.C. $$2252A(aX5XB) and2252Ab)Q), offenses described as follows:

         the defendant did knowingly possess material that contained an image of child pornography that had
         been transported using a means or facility of interstate or foreign commerce, or had been ffansported
         in or affecting interstate or foreign commerce by any means, including by computer while having a
         prior conviction involving the possession of child pornography, in violation of Title 18, United States
         Co   de,   Se   ctions   22   5 2 A(a)(S)(B   ) and   22 5 2 A(b)(z)   .



SEE   ATTACIIED AFFIDAYIT OF CARLTON TIJRNER, TASK FORCE OFFICER, F.B.I.

         This Criminal Complaint is based on these facts:


         E    Continued on the attached sheet.



                                                                                          CARLTON TURNER. TFO. FBI
                                                                                                  Pinted name and title
Sworn to before me and signed in my presence.

                                                                                     {It*r'*rufrq'- Judge's signature


City and State: Rochester, New York                                                 MARIAN W. PAYSON. United States Magistrate Judge
                                                                                                  Printed name and title
                                                                                       t4-r7'qdeq
                AFFIDAVTT IN SUPPORT OF A CRIMINAL COMPLAINT


          YORK
STATE OF NEW                       )
coUNTYoFMONROE                     )
CITY OF ROCHESTER )


         CARLTON TURNER, having been first duly swom,                deposes and states as follows:


         1.         I   am a sworn Task Force Officer ("TFO") with the Federal Bureau of

Investigation ("FBI") and an Investigator for the Rochester Police Departrnent ("RPD").               I
have been a member of the RPD since May 1998, and I have been assigned to the FBI Child

Exploitation Task Force since October 2015. I am trained to investigate andhave participated

in investigations involving a wide range of local, state, arrdfederal criminal violations. In my

position with the FBI Child Exploitation Task Force, I am responsible for investigating crimes

against children, including the production and possession of child pornography in violation

of   18 U.S.C . S   2252A. As a duly swom FBI TFO, I am empowered to conduct investigations

of and make arests for offenses against the United        States.


         2.         This affidavit is submitted for the limited purpose of establishing probable cause

to believe that Justin CHANNELL knowingly possessed child pornography that had been

ftansported in interstate or foreign commerce by computer while having a prior conviction

for   possession        of child pomography, in violation of 18 U.S.C.       SS 2252A(a)(5XB) and

22s24@)(2).


         3.     The information contained in this affidavit is based upon my personal

knowledge and observations, my training and experience, conversations with other law
enforcement omcers and wimesses, and my review           of documents, reports, and     records

gathered through the investigation of this case.


       4.      Because this affidavit is being submitted for the limited purpose of securing a

criminal complaint, I have not included every fact known to me conceming this investigation.

Rather, I have set forth only the facts *rat I believe are necessary to establish probable cause

that CHANNELL didknowingly violate 18 U.S.C. SS2252A(a)(5)(B) and2252A@X2).


                       BAC KGROUND OF II\IVESTIGATION


       5.      On or about May 21, 2012, CHANNELL was convicted of possessing child

pornogaphy in violation of 18 U.S.C.5 2252A(a)(5) and sentenced a term of imprisonment

of 12 months and 1 day ard, upon        release from imprisonment, a period     of 15 years of
supervised release.


       6.      One of the special conditions of CHANNELL's supervised release required

him to provide advancednotification ofhis possession or use of any internet accessible devices

and submit to monitoring of any accessible device while on supervised release.


       7.      On or about March 26, 20L9, your affiant spoke with US Probation Officer

Jillian Trahms, who is assigned to the Western District of New York, Rochester Office, and

is responsible for supervising   CHANNELL.

       8.      Officer Trahms stated that CHANNELL has a Black Galaxy J3 Luna Pro

mobile phone, model SM-S327VL, serial number: R28K803M5FF that was being monitored

by Remotecom, the company conffacted to provide monitoring services for the US Parole

andProbation Office.
         9.     Officer Trahms stated that on or about February 28, 2019, she conducted       a

home contact with CHANNELL and, atthat time, CHANNEL confessed that he had been

viewing child pomography on his monitored smartphone.

         10.    Further, on or about Mar ch I , 2019 , Officer Trahms contacted Remotecom and

subsequently learned that child pornography had possibly been detected on CIIANNELL's

monitored device. As a result, Remotecom provided the US Probation Office with a report

containing the images of suspected child pomography.

         11.    Your affiant has viewed the Remotecom report and has observed over one

hundred and fifty images of child pornography. Three such the images are described below:

                a.     An image of a prepubescent girl approximately 6 to 8 years old wearing

         ablack and white shirt only. The shirt is unbuttoned and the girl has het legs spread

         open exposing her vagina in a lascivious manner.


                b.     An image of a nude prepubescent girl approximately 8 years old. The

         gul is sitting down with her legs spread opened exposing her vagina in a lascivious

         manner.


                c.     An image of a nude prepubescent girl approximately 6 years old. The

         girl is lying down holding a lollypop in her right hand. The girl has her legs spread

         opened exposing her vagina in a lascivious manner.


         12.    Based upon your affiant's ffaining and experience in the investigation of child

pornogaphy cases, the images observed constitute child pomography, as defined by            18


u.s.c.   522s6(8).
       13.   Based on the foregoing,   I respectfi.rlly submit   that there is probable cause to

believe that Justin Channell did knowingly possess child pomography while having a prior

conviction involving the possession of child pornography, in violation of 18 U.S.C. SS2252A

(aXs)(B) and 2252AOX2).


                                                  CARLTON
                                                  Task Force Officer
                                                  Federal Bureau of Investigation

Swom to before me this   fl-
day of Aprtl,20L9.


fna^'a/r d (rurr
MARIAN W. PAYSON
United States Magistrate Judge




                                             4
